MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                               Oct 31 2019, 6:45 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kay A. Beehler                                          Curtis T. Hill, Jr.
Terre Haute, Indiana                                    Attorney General of Indiana
                                                        Matthew B. MacKenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Amy Ravellette,                                         October 31, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-296
        v.                                              Appeal from the Vigo Circuit
                                                        Court
State of Indiana,                                       The Honorable John T. Roach,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D01-1803-F4-803



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019             Page 1 of 15
                                Case Summary and Issues
[1]   Following a jury trial, Amy Ravellette was convicted of possession of

      methamphetamine, a Level 5 felony. The trial court sentenced Ravellette to

      four years in the Indiana Department of Correction (“DOC”), with two years to

      be served through Vigo County Community Corrections on work release and

      two years suspended to probation. Ravellette appeals, raising two issues for our

      review: 1) whether a warrantless search by police officers violated Ravellette’s

      rights under the Fourth Amendment to the United States Constitution and

      Article 1, section 11 of the Indiana Constitution, and 2) whether Ravellette was

      denied her right to a fair trial when the trial court removed her from the

      courtroom in the presence of the jury. Concluding the warrantless search did

      not violate either constitutional provision, and Ravellette was not denied her

      right to a fair trial, we affirm.



                             Facts and Procedural History                                 1




[2]   Late on the evening of March 9, 2018, Trooper Bradley Fyfe of the Indiana

      State Police and two Vigo County deputies responded to a call from dispatch

      regarding three females breaking and entering a trailer home in Vigo County.

      Upon arrival, they noticed a van parked on the curb “like it had been quickly

      pulled up in front of the trailer[.]” Pre-Trial Hearings and Jury Trial




      1
       We note that the facts in this case are comprised of testimony from both the suppression hearing on
      September 28, and the jury trial on December 3, 2018.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019                 Page 2 of 15
      (“Transcript”), Volume 2 at 199. Trooper Fyfe exited his vehicle and walked

      toward the trailer and the van. Ravellette walked from the back of the trailer to

      the front with a crowbar in her hand. Trooper Fyfe recognized Ravellette from

      a prior incident. Moments later, two additional women “[came] out . . . around

      the . . . front side of the trailer.” Id. at 200. Ravellette stated to Trooper Fyfe

      that she and the other two women were “checking to see if there was anybody

      there squatting.” Id.


[3]   While Ravellette spoke to the other deputies, Trooper Fyfe approached the van,

      and “since the call was for breaking and entering,” id. at 42, he looked through

      the windows to “make sure there was nothing that was . . . stolen in the van or

      just see why it was parked like that,” id. at 200. He started looking from the

      back passenger side window, where he observed “a lot of computers and

      electronic stuff . . . that [is] sometimes consistent with stuff that [is] stolen out

      of houses[.]” Id. at 201. Trooper Fyfe then looked through the front passenger

      window and observed the following items on the passenger seat in plain view: a

      purse that had been spilled over, a black electronic scale commonly associated

      with drug transactions, and a prescription bottle with no label that contained a

      mixture of pills of various colors and sizes, see id. at 44-45, that were “not

      consistent with something that’s sent out by a pharmacy,” id. at 202. After he

      saw these items, Trooper Fyfe asked, “whose [purse is] up front[?]” Id.

      Ravellette responded that it was hers.


[4]   Once Trooper Fyfe discovered the prescription bottle, Ravellette “was no longer

      free to go,” but this was not communicated to Ravellette. Id. at 52. Despite

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 3 of 15
      Ravellette’s warning not to, Trooper Fyfe opened the passenger door and

      proceeded to open the black electronic scale where he discovered a white

      powdery substance that field-tested positive for methamphetamine.2 After

      receiving the positive result, Trooper Fyfe went back to the van and noticed a

      backpack between the captain-style seats. Because Trooper Fyfe “saw the

      meth[amphetamine] on the scale, [he] suspected there probably may be more

      meth[amphetamine] in the [van.]” Id. at 203. He then opened the backpack and

      found in a zippered compartment a baggy that contained what was later

      confirmed to be 9.94 grams of methamphetamine. Before he disclosed what he

      had found, Trooper Fyfe asked whose backpack it was and Ravellette “said it

      was hers.”3 Id. at 204. Ravellette was arrested following the search.


[5]   The State charged Ravellette with possession of methamphetamine, a Level 5

      felony; possession of paraphernalia, a Class C misdemeanor; and maintaining a

      common nuisance, a Level 6 felony. Ravellette filed a motion to suppress the

      evidence the officers seized during the search. She argued that all statements

      made and evidence found during the search should be suppressed because they

      were the product of an unlawful search, in violation of the state and federal




      2
        Trooper Fyfe testified, “[t]he field test kit, I put a small sample in there, popped the vials that are in there,
      . . . and it turned purple which is . . . the positive test for meth[amphetamine].” Id. at 47.
      3
       Until this point, Ravellette was not told she was under arrest, she had not been told that she could not leave,
      she was not placed in handcuffs, she was not restricted in any way, and no weapons were displayed. See id. at
      59.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019                         Page 4 of 15
      constitutions. Following a suppression hearing, the trial court denied

      Ravellette’s motion.


[6]   A jury trial commenced, and, over Ravellette’s objection, the

      methamphetamine was admitted into evidence. Ravellette testified and, on

      direct examination, she denied that she told Trooper Fyfe that she owned the

      backpack and the black electronic scale. At the conclusion of brief questioning

      by her attorney, and without a question before her, Ravellette asked her counsel

      and the trial court to put certain evidence into the record:


              [Counsel]: That’s all the questions that I have, Your Honor.


              [Ravellette]: Whoa, no. He says right here it did not test positive
              for meth. Can we please put [Trooper Fyfe’s] deposition –


              [Counsel]: - There’s no question before you. -


              [Ravellette]: - in. Can we please put his deposition in for evidence
              so that the jury can see it? –


              [Court]: - Ms. Ravellette -


              [Ravellette]: - Please -


              [Court]: - Ms. Ravellette -


              [Ravellette]: - Or the police report –


              [Court]: - Ms. Ravellette, we’re not going to put all that paper
              into evidence -
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 5 of 15
        [Ravellette]: - It’s, it’s evidence -


        [Court]: - Ms. Ravellette, now is your opportunity to testify -


        [Ravellette]: - That’s what I’m trying to do –


        [Court]: - You can’t testify as to what somebody said in those
        papers -


        [Ravellette]: - This is his sworn deposition –


        [Court]: - Now’s –


        [Ravellette]: - He states –


        [Court]: - Ms. Ravellette, listen to me –


        [Ravellette]: - He states I came out of the trailer –


        [Court]: - Ms. Ravellette, stop, stop -


        [Ravellette]: - Because I came out of the trailer –


        [Court]: - Talking -


        [Ravellette]: - He was in Genevieve’s van –


        [Court]: - Please. Stop talking –


        [Ravellette]: - It’s not even my van. I was arrested for something I
        didn’t –

Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 6 of 15
                 [Court]: - Ms. Ravellette, I’m going to –


                 [Ravellette]: - I did not possess –


                 [Court]: - Ms. Ravellette, I’m going to ask you to stop -


                 [Ravellette]: - I wasn’t around. I wasn’t around it. I didn’t. It
                 doesn’t even belong to me, I was called down there –


                 [Court]: - You can take her out -


      Id. at 234-36.


[7]   In the presence of the jury, the trial court directed deputies to remove Ravellette

      from the courtroom. After Ravellette’s removal, the trial court excused the jury

      and asked deputies to return Ravellette to the courtroom. Once Ravellette was

      back in courtroom, the trial court reminded her that outbursts in the courtroom

      were unacceptable. Ravellette indicated that she understood. Ravellette did not

      object to the jury being present during her removal and she did not request the

      jury be admonished. When the jury returned to the courtroom, the trial court

      did not sua sponte admonish the jury, and the trial continued.


[8]   The jury found Ravellette guilty of possession of methamphetamine.4 The trial

      court sentenced Ravellette to the DOC for four years. Ravellette now appeals.




      4
          The jury found Ravellette not guilty of maintaining a common nuisance and possession of paraphernalia.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019                 Page 7 of 15
                                Discussion and Decision
                         I. Unreasonable Search and Seizure
                                      A. Standard of Review
[9]   Ravellette challenges the legality of the warrantless search of the van under both

      the Fourth Amendment to the United States Constitution and Article 1, section

      11 of the Indiana Constitution. Although Ravellette argues the trial court erred

      in denying her motion to suppress, she did not file an interlocutory appeal of

      the denial of her motion to suppress. In cases such as this one, where evidence

      is admitted over objection at trial, the issue is whether the trial court abused its

      discretion in admitting the evidence at trial. See Kyles v. State, 888 N.E.2d 809,

      812 (Ind. Ct. App. 2008). We will reverse an evidentiary ruling if the trial court

      abused its discretion. Id. An abuse of discretion occurs if the decision is clearly

      against the logic and effect of the facts and circumstances before the trial court.

      Id. In making this determination, we will not reweigh the evidence and will

      consider conflicting evidence in a light most favorable to the trial court’s ruling.

      Id. We consider evidence from both the trial and the suppression hearing, so

      long as evidence from the suppression hearing does not directly contradict trial

      evidence. Montgomery v. State, 904 N.E.2d 374, 377 (Ind. Ct. App. 2009), trans.

      denied. The ultimate determination of the constitutionality of a search or seizure

      is a question of law that we consider de novo. Hardin v. State, 124 N.E.3d 117,

      120 (Ind. Ct. App. 2019).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 8 of 15
                                       B. Fourth Amendment
[10]   Ravellette contends the search of the van violated the Fourth Amendment to

       the United States Constitution, which provides in relevant part, “[t]he right of

       the people to be secure in their persons, houses, papers, and effects, against

       unreasonable searches and seizures, shall not be violated . . . .” The

       fundamental purpose of the Fourth Amendment is to protect the legitimate

       expectations of privacy that citizens possess in their persons, their homes, and

       their belongings. Taylor v. State, 842 N.E.2d 327, 330 (Ind. 2006). For a search

       to be reasonable under the Fourth Amendment, a warrant is required, id., and if

       a search is conducted without a warrant, the State bears the burden to show that

       one of the “well-delineated exceptions” to the warrant requirement applies,

       M.O. v. State, 63 N.E.3d 329, 331 (Ind. 2016).


[11]   The State contends that the automobile exception applies to the facts of this

       case. We agree. The automobile exception is a well-recognized exception to the

       warrant requirement. Meister v. State, 933 N.E.2d 875, 878 (Ind. 2010). A search

       of an automobile falls within this exception when the vehicle is readily mobile

       and probable cause exists to believe it contains contraband or evidence of a

       crime. Id. at 878-79. When there is probable cause to search a vehicle, a search

       is not unreasonable if it is based on facts that would justify the issuance of a

       warrant, even though a warrant has not been obtained. Id. at 879. If a car is

       readily mobile and probable cause exists to believe it contains contraband, the

       Fourth Amendment permits police to search the vehicle without more.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 9 of 15
       Pennsylvania v. Labron, 518 U.S. 938, 940 (1996). In Myers v. State, our supreme

       court concluded:


               In light of the Supreme Court’s recent emphatic statement in
               [Maryland v. Dyson, 527 U.S. 465 (1999)] that the automobile
               exception “does not have a separate exigency requirement,” we
               conclude that this exception to the warrant requirement under
               the Fourth Amendment does not require any additional
               consideration of the likelihood, under the circumstances, of a
               vehicle being driven away. Rather, we understand the “ready
               mobility” requirement of the automobile exception to mean that
               all operational, or potentially operational, motor vehicles are
               inherently mobile, and thus a vehicle that is temporarily in police
               control or otherwise confined is generally considered to be
               readily mobile and subject to the automobile exception to the
               warrant requirement if probable cause is present.


       839 N.E.2d 1146, 1152 (Ind. 2005) (some internal citations omitted). Therefore,

       the van in the instant case was readily mobile regardless of whether it may have

       been temporarily stopped at the trailer home or confined by the officers that

       were on the scene.


[12]   Furthermore, we conclude that Trooper Fyfe had probable cause to believe the

       van contained evidence of a crime. The record shows that Trooper Fyfe arrived

       at the scene and noticed the awkwardly parked van and Ravellette coming from

       the back of the trailer with a crowbar in her hand. When Trooper Fyfe looked

       through the windows of the van, he noticed the following: computers and other

       electronics that were consistent with things that are often stolen out of houses,

       an unlabeled prescription medication bottle that contained pills of different sizes

       and colors, and an electronic scale of the kind commonly associated with drugs.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 10 of 15
       It is this specific evidence that raised Trooper Fyfe’s suspicion that the van

       might contain evidence of a crime because the call was for breaking and

       entering. This prompted him to investigate further and ultimately discover

       evidence of drugs, including a backpack that contained a baggy of 9.94 grams of

       methamphetamine. Cf. Wilkinson v. State, 70 N.E.3d 392, 404 (Ind. Ct. App.

       2017) (holding that once officers observed items in plain view, they were

       permitted to search any items in the vehicle that might conceal controlled

       substances). The ready mobility of the van coupled with circumstances

       providing probable cause that it contained evidence of a crime therefore

       allowed the warrantless search under the automobile exception, and Ravellette

       has not established that the search of the van violated the Fourth Amendment.


                                       C. Article 1, Section 11
[13]   Ravellette also argues that the warrantless search of the van violated her rights

       under Article 1, section 11 of the Indiana Constitution, which provides:


               The right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable search or seizure, shall
               not be violated; and no warrant shall issue, but upon probable
               cause, supported by oath or affirmation, and particularly
               describing the place to be searched, and the person or thing to be
               seized.


[14]   Although the text of this section of the Indiana Constitution mirrors that of the

       Fourth Amendment to the United States Constitution, we interpret Article 1,

       section 11 separately and independently. State v. Washington, 898 N.E.2d 1200,

       1205-06 (Ind. 2008). When the defendant makes a section 11 argument, the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 11 of 15
       State carries the burden to show that the police conduct was “reasonable under

       the totality of the circumstances.” Id. at 1206. When determining the

       reasonableness of a search or seizure, we evaluate the following factors: 1) the

       degree of concern, suspicion, or knowledge that a violation has occurred, 2) the

       degree of intrusion the method of search or seizure imposes on the citizen’s

       ordinary activities, and 3) the extent of law enforcement needs. Litchfield v. State,

       824 N.E.2d 356, 361 (Ind. 2005). Based on the totality of the circumstances, we

       conclude this search was reasonable.


[15]   As for the first factor, Trooper Fyfe had a high degree of concern that a crime

       was being committed. Trooper Fyfe responded to a call regarding women

       breaking and entering a trailer. When Trooper Fyfe arrived, he noticed a van

       that was parked awkwardly. Ravellette then walked from the back of the trailer

       with a crowbar in her hand. Trooper Fyfe approached the van and observed

       inside computers, other electronics, an unlabeled prescription medication bottle

       with various pills inside, and a black electronic scale. This evidence is sufficient

       to give rise to reasonable suspicion that a crime had occurred, and further

       investigation was warranted. Regarding the second factor, Trooper Fyfe’s initial

       intrusion into the vehicle was minimal. Ravellette’s only argument is that the

       degree of intrusion was substantial because she clearly told Trooper Fyfe not to

       enter the unlocked van. But the evidence is unclear as to whether Ravellette is

       the actual owner of the van. Furthermore, after Trooper Fyfe questioned

       Ravellette, he walked up to the van and, while looking through the windows,

       observed items in the van that are often stolen from homes. Because the nature


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 12 of 15
       of the call was breaking and entering, observing these items certainly raised

       Trooper Fyfe’s suspicion that a crime had occurred. Although Ravellette was

       not free to leave during the search, she was not under arrest or detained until

       Trooper Fyfe discovered the 9.94 grams of methamphetamine. Under the third

       factor, the need of law enforcement was high because officers have a strong

       interest in preventing the accessibility of illegal drugs whether in an automobile,

       a home, or in the possession of a person. In addition, a search was necessary for

       law enforcement to ensure that evidence would not be removed or destroyed,

       especially when Trooper Fyfe suspected that the van contained evidence of

       stolen property. Considering all three factors, we conclude that Trooper Fyfe’s

       search was reasonable under the totality of the circumstances and did not

       violate Article 1, section 11 of the Indiana Constitution. See Washington, 898

       N.E.2d at 1205.


[16]   In sum, because the evidence shows a warrantless search of the van was

       justified under both constitutional provisions, the trial court did not abuse its

       discretion in admitting the challenged evidence.


                                              II. Fair Trial
[17]   Ravellette next argues that her removal from the courtroom in the presence of

       the jury following her outburst, without an admonishment to the jury from the

       court, denied her the right to a fair trial. As a preliminary matter, Ravellette

       failed to preserve this issue for our review because she neither objected to her

       removal in the presence of the jury at the time nor requested an admonishment


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 13 of 15
       or a limiting instruction be given to the jury. Our courts have long held that

       “[w]here a defendant fails to object or otherwise challenge a trial judge’s

       [actions], any alleged error is waived on appeal.” Garrett v. State, 737 N.E.2d

       388, 391 (Ind. 2000). Therefore, Ravellette waived this issue for appeal.

       However, our analysis does not stop there because Ravellette claims, however

       briefly, that the error was fundamental. Our supreme court has explained:


               A claim that has been waived by a defendant’s failure to raise a
               contemporaneous objection can be reviewed on appeal if the
               reviewing court determines that a fundamental error occurred.
               The fundamental error exception is extremely narrow, and
               applies only when the error constitutes a blatant violation of
               basic principles, the harm or potential for harm is substantial,
               and the resulting error denies the defendant fundamental due
               process. The error claimed must either make a fair trial
               impossible or constitute clearly blatant violations of basic and
               elementary principles of due process. This exception is available
               only in egregious circumstances.


       Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010) (internal quotation marks and

       citations omitted).


[18]   Ravellette has not shown how she was prejudiced by her removal from the

       courtroom in the presence of the jury. Neither has she shown that her removal

       constituted a clearly blatant violation of basic and elementary principles, and

       the harm or potential for harm was substantial. See id. Ravellette asserts that she

       was prejudiced by the scolding by the judge for her outburst and her subsequent

       removal from the courtroom. However, we disagree. Ravellette chose to act as

       she did after having been warned by the trial judge prior to the commencement

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 14 of 15
       of trial that outbursts would not be tolerated. See Tr., Vol. 2 at 74-76.

       Ravellette’s removal was solely because of her own actions.


[19]   We also disagree with Ravellette’s assertion that the State suggested to the jury

       that her testimony was less credible or trustworthy due to her outburst. During

       the State’s closing argument to the jury, it stated, “you have to judge the

       credibility of the witnesses . . . you had the opportunity to observe Ms.

       Ravellette, so you will need to make that determination.” Id. at 250. Based on

       our review of the record, the State only reminded the jury of its responsibility to

       judge the credibility of the witnesses, which it was permitted to do. Therefore,

       we conclude no fundamental error occurred.


[20]   Ravellette has failed to demonstrate her removal by the trial court, in the

       presence of the jury, denied her a fair trial.



                                               Conclusion
[21]   For the reasons set forth above, the warrantless search by Trooper Fyfe did not

       violate Ravellette’s rights under the Fourth Amendment to the United States

       Constitution or Article 1, section 11 of the Indiana Constitution. Also,

       Ravellette was not denied a fair trial when she was removed from the

       courtroom in the presence of the jury. We therefore affirm Ravellette’s

       conviction.


[22]   Affirmed.


       Mathias, J., and Pyle, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-296 | October 31, 2019   Page 15 of 15